Citation Nr: 1332587	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his Hepatitis C.  In a February 2010 statement, the Veteran asserts that he incurred Hepatitis C as a result of air gun inoculations in service.

He was afforded a VA examination in April 2013.  The VA examiner noted under "Evidence review" that he had reviewed records in the Vista Computerized Patient Record System (CPRS).  These records are not in the claims file or on Virtual VA.  They must be obtained so the Board may consider them.  Records generated by VA facilities that may impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of the claim, regardless of whether they are physically in the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, VA treatment records indicate the Veteran was treated for Hepatitis B, with an onset of 1973.  See "Problem List" associated with November 2009 treatment record.  Although the Veteran's diagnosis is inactive, these records may help substantiate his claim.  Therefore, they must be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records.  These include the records (1) the May 2013 VA compensation examiner referenced in the Vista CPRS, and (2) the records identified in the "Problem List" associated with the November 5, 2009 treatment record, including the Veteran's treatment by P.D.  Put them in the claims file, either the physical claims file or electronic ("Virtual VA") file.

2.  Then readjudicate the claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


